The People's State Bank of Hartville, Mo., commenced its action against S. J. James in the district court of Carter county to recover indebtedness on a note. The plaintiff caused certain money in the hands of the American National Bank of Ardmore to be garnished as the funds of the defendant. Bessie James intervened in the cause, and alleged that she was the owner of the money. The trial of the cause resulted in a judgment for Bessie James. The plaintiff has appealed the cause here, and assigns as error that the judgment in favor of Bessie James is contrary to the law and the evidence.
The evidence discloses that S. J. James was the owner of a tract of land situated in Carter county. A contract was entered into by and between S. J. James and a party by the name of Eagle, for the sale of the land to the latter. S. J. James and Bessie James executed their joint deed for the conveyance of the property to the purchaser. A draft was attached to the deed, drawn on Mr. Eagle for the purchase price, which was indorsed by S. J. James and made payable *Page 298 
to the order of his wife, Bessie James. The draft was attached to the deed and forwarded to the American National Bank for collection. The purchaser paid the draft, received the deed, and the proceeds of the draft were placed to the credit of Bessie James. The court found that the draft was indorsed to and made payable to the order of Bessie James when it reached the American National Bank of Ardmore for collection, and that the money sought to be garnished as the property of S. J. James, was, in fact, the property of Bessie James.
It would serve no useful purpose to detail the evidence introduced in the trial of this cause. There is sufficient, competent evidence reasonably tending to support the judgment in favor of Bessie James. This court will not reverse a judgment reached in the trial of a law action to the court, if there is any competent testimony which reasonably tends to support the judgment. Young v. Eaton, 82 Okla. 166,198 P. 857.
The judgment is affirmed.
By the Court: It is so ordered.